Citation Nr: 0738932	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-37 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than anxiety reaction, for purposes of accrued 
benefits.  

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance, or on account of 
being housebound, for purposes of accrued benefits.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1944.  He died in May 2000, and the appellant is his widow.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision by the RO that denied 
the appellant's claim for accrued benefits.  

At the time of the veteran's death, he had an appeal pending 
before the Board of Veterans' Appeals (Board) involving his 
entitlement to service connection for a psychiatric disorder 
other than anxiety reaction, to an increased evaluation for 
an anxiety reaction, then evaluated as 50 percent disabling, 
and to SMC based on the need for aid and attendance, or on 
account of being housebound.  In addition, the record shows 
that the RO denied TDIU in December 1999, and that the 
veteran died prior to the expiration of the one-year period 
for filing an appeal of that decision.  38 C.F.R. §§ 20.200, 
20.201, 20.302 (2007).  As a result, the TDIU claim must also 
be regarded as having been "pending" at the time of his 
death.  See 38 C.F.R. § 3.160(c), (d) (2007).  The appellant 
pursued an appeal of each of these issues.  

The appellant appealed the Board's September 2005 decision 
denying each of the appellant's claims to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Partial Remand, the Court issued an Order in 
May 2007, dismissing the appeal concerning the issue of an 
increased rating for anxiety reaction for accrued purposes 
and vacating the September 2005 Board decision regarding the 
other issues.  The Order remanded the case to the Board for 
further action in accordance with the Joint Motion.  Thus, 
the Board's decision is final as to the issue relating to an 
increased rating for anxiety reaction; the issues remaining 
for appellate consideration are as set forth above.  


FINDINGS OF FACT

1.  The veteran was diagnosed with a personality disorder 
prior to his death; however, he was never service-connected 
for a medical condition such as head trauma or epilepsy 
during his lifetime, and there is nothing in the record to 
suggest that his personality disorder was organic in nature.  

2.  The veteran was diagnosed with post-traumatic stress 
disorder (PTSD) prior to his death; however, he is not shown 
to have engaged in combat during service, and the record 
lacks the detail necessary for corroboration of a specific 
in-service stressor.  

3.  The veteran did not have bipolar disorder.  

4.  Alzheimer's disease was not incurred in or aggravated by 
service; nor was the disease caused or aggravated by the 
veteran's service-connected anxiety disorder.  

5.  The veteran was housebound prior to his death, and 
required regular aid and attendance; however, his housebound 
status and/or need for regular aid and attendance cannot 
properly be attributed to his service-connected anxiety 
reaction alone.  

6.  The veteran's only service-connected disability, anxiety 
reaction, is evaluated 50 percent disabling.  

7.  The veteran was unemployable prior to his death; however, 
his unemployability is not shown to have been the result of 
his service-connected anxiety reaction alone.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder other than anxiety reaction was 
not incurred in or aggravated by service; service connection 
for such a disorder, for purposes of accrued benefits, is 
denied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 3.1000, 
4.9, 4.127 (2007); 38 C.F.R. §§ 3.304, 4.127 (1996).  

2.  The criteria have not been met for an award of SMC based 
on the need for regular aid and attendance or on account of 
being housebound, for purposes of accrued benefits.  38 
U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.350, 3.352 (2007).  

3.  The criteria have not been met for an award of TDIU, for 
purposes of accrued benefits.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, a veteran's surviving spouse may 
receive "accrued benefits" consisting of up to two years of 
due, but unpaid, periodic monetary benefits to which the 
veteran "was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000(a) (2007).  (The Veterans Benefits Act of 2003 
amended § 5121 by repealing the two-year limit on accrued 
benefits; however, the new provision applies only to those 
cases involving deaths occurring on or after December 16, 
2003.  See Veterans Benefits Act of 2003, Pub. L. No. 108- 
183, § 104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5121 (West Supp. 2005)).  

"Evidence in the file at date of death" includes evidence 
in VA's possession on or before the date of the veteran's 
death, even if such evidence was not physically located in 
his VA claims file at the time of death.  See 38 C.F.R. § 
3.1000 (2007).  In the case of accrued benefits claims 
pending on or before November 27, 2002, "evidence in the 
file at date of death" also includes service department 
records and reports of hospitalization, treatment, or 
examinations authorized by VA, even though such reports are 
not reduced to writing or are not physically placed in the 
claims file until after death.  See VA Manual M21-1, Part VI, 
para. 5.06I (May 8, 2000) (rescinded Nov. 26, 2002).  

In the present case, the appellant contends that she is 
entitled to accrued benefits because the evidence in the file 
at the date of the veteran's death demonstrates that he was 
entitled to service connection for psychiatric disorders 
other than an anxiety reaction; namely, personality disorder, 
PTSD, bipolar disorder, and Alzheimer's disease.  She further 
contends, in essence, that the evidence of record at the time 
of the veteran's death shows that he was unemployable and in 
need of regular aid and attendance as a result of such 
disorder(s).  

I.  The Merits of the Appellant's Claims

A.  Preliminary Matters

As an initial matter, the Board notes that the record on 
appeal contains evidence that was generated and/or received 
subsequent to the veteran's death, including a June 2000 
opinion by the Chief of the Psychiatry Service at the VA 
Medical Center (VAMC) in Las Vegas, Nevada, and records from 
Silver Ridge Village dated outside the period for which VA 
authorized and contracted for treatment at that facility.  
Under the rules applicable to claims for accrued benefits, 
cited above, this evidence cannot be considered in the 
context of the present appeal.  

As indicated above, the Joint Motion stated that the 
appellant did not contest the Board's denial of an increased 
rating for anxiety reaction, and the Order dismissed her 
appeal of that issue.  Accordingly, the Board's decision on 
that issue is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2007).  

The Joint Motion stated that the Board's decision did not 
provide a clear enough analysis as to why the evidence did 
not warrant service connection under 38 C.F.R. § 3.310(a) and 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) on the basis of 
aggravation of the veteran's Alzheimer's disease by his 
service-connected anxiety disorder.  The Joint Motion noted 
that the other two issues on appeal were inextricably 
intertwined with the service connection issue and did not 
further address them, indicating that further action on these 
issues may be required depending on the Board's action 
concerning the service connection issue.  

B. Service Connection for Personality Disorder, PTSD, Bipolar 
Disorder, and Alzheimer's Disease

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder is proximately due to, or the result, 
of an already service-connected disability.  38 C.F.R. § 
3.310 (2004).  In addition, if the evidence shows that a 
service-connected disability has aggravated (i.e., caused a 
chronic or permanent worsening of) a non-service-connected 
condition, compensation is payable for the secondary 
condition, but only for the degree of disability over and 
above that which existed prior to the aggravation.  See Allen 
v. Brown.

Personality Disorder

Under applicable law, personality disorders are ordinarily 
not considered diseases or injuries for VA compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 
3 Vet. App. 439, 441 (1992).  However, if a veteran develops 
an organic personality disorder as a result of a service-
connected medical condition - such as head trauma, epilepsy, 
etc. - service connection may be granted for the disorder 
under 38 C.F.R. § 3.310(a).  See, e.g., 38 C.F.R. §§ 4.127; 
Schedule for Rating Disabilities; Mental Disorders, 61 Fed. 
Reg. 52,695, 52,698 (Oct. 8, 1996) (Supplementary 
Information).  

In the present case, the evidence of record at the time of 
the veteran's death included medical reports indicating that 
he may have had a personality disorder.  However, he was 
never service-connected for a medical condition such as head 
trauma or epilepsy during his lifetime, and there is nothing 
in the record to suggest that his personality disorder was 
organic in nature.  As a result, it is the Board's conclusion 
that the preponderance of the evidence is against the 
appellant's claim for service connection for a personality 
disorder, for purposes of accrued benefits, and that the 
claim must be denied.  

PTSD

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id. § 3.304(f)(1).

Here, the evidence of record at the time of the veteran's 
death included medical reports indicating that he may have 
had PTSD due to service.  However, while it appears from the 
record that the veteran may have reported to others that he 
engaged in combat during service, the evidence does not 
support a finding of combat participation.  His service 
separation record shows that his military occupational 
specialty was "cook."  There is nothing in the record to 
show that he received any awards or decorations indicative of 
combat - such as the Purple Heart Medal or Combat 
Infantryman Badge, see 38 C.F.R. § 3.304(f) (1996) - that he 
was treated for combat wounds, or that he otherwise took part 
in "an actual fight or encounter with a military foe or 
hostile unit or instrumentality" during his time in the 
military.  See VAOPGCPREC 12-99; 65 Fed. Reg. 6256-57 
(Feb. 8, 2000).  Thus, service connection may be granted for 
PTSD only if the record contains credible evidence that the 
claimed in-service stressor(s) occurred.  In this regard, the 
Board notes that the record lacks the detail necessary for 
corroboration of a specific in-service stressor.  38 C.F.R. § 
3.159(c)(2)(i).  Thus, it is not feasible to undertake 
efforts aimed at corroboration, even assuming that further 
development of such a matter would be permissible in the 
context of a claim for accrued benefits.  The preponderance 
of the evidence is therefore against the appellant's claim 
for service connection for PTSD, for purposes of accrued 
benefits.  The claim must be denied.  

Bipolar Disorder

With respect to bipolar disorder, the Board notes that the 
veteran's primary psychiatric diagnoses, from the time of his 
service separation through at least the late 1980's, were 
those of a mixed-type psychoneurosis and anxiety disorder.  
However, some examiners have more recently indicated that the 
veteran's prior diagnosis should have been bipolar disorder.  
In August 1996, for example, Dodge A. Slagle, D.O., opined 
that the veteran's reported symptoms throughout his life were 
consistent with a possible history of bipolar disorder.  
Similarly, in May 1998, Ron Zedek, M.D., opined that the 
veteran "most probably suffered from Bipolar disorder in the 
past."  And in April 1999, the Chief of the Psychiatry 
Service at the VA Medical Center in Las Vegas, Nevada, opined 
that, "[i]n retrospect, the original diagnosis of 'anxiety 
neurosis' was in essence only part of the spectrum of 
emotional and behavioral manifestations which became more 
clear and pronounced in later years indicating a Bipolar 
disorder."  

Still, not everyone agrees that the veteran's past symptoms 
were indicative of bipolar disorder.  As noted above, from 
the time of the veteran's separation from service through at 
least the late 1980's, all of the examiners who saw the 
veteran - including on VA examinations in May 1946, June 
1947, July 1950, and February 1990 - appear to have agreed 
that the veteran's proper diagnoses were in the nature of a 
mixed-type psychoneurosis or anxiety disorder.   VA 
examination in September 1995 likewise resulted in a 
diagnosis of anxiety disorder (together with Alzheimer's 
disease), and two VA psychiatrists - including the 
aforementioned Chief of the Psychiatry Service at the VA 
Medical Center in Las Vegas, Nevada - reported in April 1996 
that the veteran's past psychiatric history and present 
symptomatology were most consistent with a diagnosis of 
personality disorder, NOS (not otherwise specified).  Reports 
from Lawrence Kapel, Ph.D., Nayef Resk, M.D., and Nicholas E. 
Battaglia, M.A., CRC, dated in June and July 1996, and 
reports from Charles B. Bernick, M.D., dated in February and 
December 1997, also indicate that the veteran's past symptoms 
were indicative of disorders other than bipolar disorder, to 
include personality disorder, anxiety disorder, and/or PTSD.  
Further, when a VA neurologist and clinical psychologist 
reviewed the veteran's claims file in December 1999 - in 
part, for purposes of sorting out the correct diagnoses for 
the veteran's condition - they opined that the veteran's 
clinical picture prior to his discharge from service was 
consistent with the diagnosis received at the time, and 
recorded a current clinical impression of senile dementia, 
Alzheimer's type; anxiety disorder NOS (with somatoform 
features); and personality disorder NOS.  

The Board has reviewed the various medical reports and 
opinions that were of record at the time of the veteran's 
death, and has assessed their probative value.  With respect 
to Dr. Slagle's opinion, to the effect that the veteran's 
past symptoms were consistent with a "possible" history of 
bipolar disorder, the Board notes that the opinion is stated 
in rather speculative terms.  Therefore, it has little 
probative value.  With respect to the April 1999 opinion of 
the Chief of the Psychiatry Service at the VAMC in Las Vegas, 
Nevada, the Board observes that that opinion is stated in 
more definite terms and was based on a review of the claims 
file.  The Board notes, however, that the Psychiatry Chief's 
April 1999 opinion appears to be inconsistent with the prior 
1996 opinion she rendered jointly with another psychiatrist, 
to the effect that the veteran's history and symptomatology 
were most consistent with a diagnosis of personality 
disorder, with no mention of bipolar disorder.  The Board 
also observes that the April 1999 opinion sets out a 
diagnosis of PTSD in the absence of any recorded evidence of 
combat and/or a specific verified stressor.  Those factors 
call the reliability of the opinion into question.  
Dr. Zedek's, opinion, on the other hand, is stated in 
definite terms and was based on a review of the veteran's 
prior records of treatment.  As such, it is entitled to 
considerable weight.  

Following a review of all of the pertinent evidence, it is 
the Board's opinion that the greater weight of the evidence 
demonstrates that the veteran did not have bipolar disorder.  
In the Board's view, the most probative piece of evidence on 
the question here at issue is the opinion offered by the VA 
neurologist and clinical psychologist in December 1999.  That 
opinion was based on a review of the claims file, including 
the prior opinions from Dr. Zedek and the VA Psychiatry 
Chief, contains a thorough discussion of the relevant facts, 
and provides support for each of the finally reported 
diagnoses.  Further, the opinion was offered jointly by a 
neurologist and psychologist, and is most consistent with the 
diagnostic impressions of the majority of the examiners who 
evaluated the veteran over the years, since his separation 
from service, who did not diagnose bipolar disorder.  The 
preponderance of the evidence is therefore against the 
appellant's claim for service connection for bipolar 
disorder, for purposes of accrued benefits, and the claim 
must be denied.  

Alzheimer's Disease

The evidence of record at the time of the veteran's death 
included medical reports, indicating that he had Alzheimer's 
disease.  There is no suggestion on the current record that 
this disorder had its onset in service, or that it pre-
existed service and was aggravated thereby.  Indeed, the 
record shows that the condition was not diagnosed until the 
1990's.  The argument being advanced here is that Alzheimer's 
disease, diagnosed late in the veteran's life, was a product 
of the progression of the veteran's service-connected anxiety 
disorder or, alternatively, that the service-connected 
anxiety disorder aggravated his Alzheimer's disease.  

As to the former of these two theories of entitlement, the 
Board notes that there is no competent medical evidence in 
the record to show that the veteran's Alzheimer's disease 
arose from, or was otherwise directly caused by, his service- 
connected anxiety disorder.  In fact, the December 1999 
opinion by the VA clinical psychologist and neurologist 
specifically stated that anxiety does not cause Alzheimer's.  
Accordingly, the appellant's claim cannot be granted on that 
basis.  

The Board observes that the medical evidence has not clearly 
shown whether the veteran's service-connected anxiety 
impacted his Alzheimer's or the other way around.  In 
February 1996, the veteran's private neurologist wrote that 
the veteran 

had a long history of some behavioral 
problems.  He has developed a dementia 
syndrome over the last few years, 
although his major problem now is related 
to his episodic dyscontrol, anxious and 
sometimes depressed behavior.  I think it 
is possible that his underlying 
psychiatric symptoms have been simply 
brought out by his intercurrent dementia.  
It is clearly his behavior problems, as 
described by his wife, that have been 
longstanding and extenuated now that are 
necessitating increased care and 
supervision by the patient's wife.  

That statement appears to indicate that it was the veteran's 
dementia (Alzheimer's) that produced increased symptomatology 
due to the service-connected anxiety, or at least allowed 
increased expression of his behavior problems due to the 
service-connected disability, rather than the other way 
around, as claimed by the appellant.  

The record also contains a handwritten progress note and a 
typewritten interim report, both dated April 17, 1996.  In 
the handwritten note, a VA clinic psychiatrist wrote that the 
veteran and his wife were seen to discuss the interim report 
that she had written.  After noting that the veteran's wife 
believed that the veteran should be found more disabled as a 
result of being in the service, the psychiatrist wrote that 
she attempted to let the appellant know that the veteran's " 
'neuroses' did complicate his present organic disorder and 
the treatment he is now receiving."  The interim report of 
the same date contained the diagnostic impression that the 
veteran had a personality disorder, NOS (narcissistic, 
compulsive) in addition to the dementia and that, because of 
this dual diagnosis, the veteran's "treatment for Dementia 
is complicated by the behavioral manifestations of his 
Personality Disorder . . . ."  The meaning of the term 
"complicate" is not entirely clear.  Nonetheless, when the 
progress note and interim report are read together, it is 
clear that the psychiatrist attributed the "complication" 
to a personality disorder, not to the service-connected 
anxiety disorder.  Consequently, the Board concludes that 
these statements do not support a claim for service 
connection for aggravation of the Alzheimer's disease.    

The Board observes at this point that the veteran's private 
neurologist (who may also have been on the staff of the VA 
Medical Center) wrote in December 1997 that he had followed 
the veteran for severe anxiety and personality disorder, 
combined with a degenerative dementia.  The physician stated 
that the veteran had been bedridden for the previous six 
months and that "[h]is care has been particularly difficult 
due to episodes of agitated, anxious, and aggressive 
behaviors." While this statement does not provide any 
specific information concerning aggravation of the veteran's 
Alzheimer's disease by his service-connected anxiety, it does 
clearly state that, despite the incapacitating nature of his 
Alzheimer's, the symptoms due to his anxiety made his overall 
management much more difficult.  This statement lends support 
to a finding that it was the Alzheimer's that was aggravating 
the veteran's other psychiatric conditions.    

Further, in April 1999, the Chief of the Psychiatry Service 
at a VA Medical Center noted that

It is my clinical opinion that [the 
veteran's] psychiatric problems 
significantly and adversely impacted on 
his dementia and physical deterioration 
at this time.  His denial, poor 
cooperation, difficulty complying with 
prescribed medications and treatment 
planning during the early years 
contributed to the decline of his 
physical health and functioning.

It is notable, however, that the diagnosis listed in this 
report included bipolar disorder, PTSD, dementia, and 
personality disorder, but not anxiety reaction.  Moreover, 
the manifestations listed as contributing to the veteran's 
decline -- denial, poor cooperation, and difficulty with 
compliance - do not include anxiety.  Even if the first 
sentence of this statement by itself could be read to 
indicate that the veteran's service-connected anxiety 
reaction increased the degree of impairment resulting from 
the veteran's dementia or Alzheimer's disease, the Board 
notes that this statement is in direct contrast to the 
psychiatrist's earlier joint report in April 1996 with 
another VA psychiatrist, which was discussed above, which 
stated that the personality disorder was aggravated by the 
development of dementia.  Considering the statement as a 
whole, the Board finds that the examiner's opinion was that 
the veteran's psychiatric problems (manifested by denial, 
poor cooperation, and difficulty with compliance), in the 
presence of his dementia, made treating his overall 
psychiatric and neurological problems more difficult (as 
noted, in effect, by the previous physicians), leading to his 
physical decline, which, in the end, caused his death.  In 
this regard, the Board would point out that service 
connection for the cause of the veteran's death has already 
been established.  Thus, the Board accords this opinion no 
probative weight.  

Finally, in December 1999, a VA neurologist and a VA clinical 
psychologist reviewed the veteran's claims file, including 
all the clinical records and the previous medical opinions, 
and provided their own opinions, pursuant to the Board's 
remand in April 1998.  However, their opinions actually lend 
no support for the appellant's claim.  First, the 
psychologist addressed the question of the various 
psychiatric diagnoses that had been assigned.  He concluded 
that only the diagnoses of Alzheimer's dementia, anxiety 
disorder, and personality disorder were valid.  The 
psychologist also wrote that "[t]here is also a good deal of 
confusion expressed about whether the veteran's current 
problems are an extension of his service-connected anxiety 
disorder or whether they are due to an organic mental 
disorder."  He concluded that the two disorders were 
separate and distinct disorders whose symptomatology did not 
significantly overlap.  Those statements do not provide any 
information regarding aggravation of the veteran's 
Alzheimer's disease by his anxiety, and so are not supportive 
of the appellant's claim.  The Board finds that the 
psychologist's last comment - "Additionally, we would not 
expect to see these particular physical findings with any 
stage of anxiety disorder." - also does not clearly provide 
any information concerning the question of aggravation of the 
veteran's Alzheimer's dementia.  

The December 1999 VA neurologist noted that the veteran's 
private neurologist, who had made the diagnosis of 
Alzheimer's dementia in the veteran in 1995, is an expert on 
dementia.  Citing the known causes of Alzheimer's disease 
(which did not include anxiety), the VA neurologist stated he 
felt that diagnosis was "on firm ground."  He expressed his 
agreement with the psychologist's assessment of the veteran's 
anxiety.  Finally, the neurologist stated, "Anxiety does not 
cause Alzheimer's disease but can contribute to impaired 
cognitive functioning in individuals with Alzheimer's 
disease, particularly in the early stages where there is more 
awareness of cognitive deficiencies than in the later stages.  
In our opinion, and giving the veteran full benefit of the 
doubt, his anxiety disorder is not contributing to more than 
50% of his functional deficit."  

The Board notes that neither of the December 1999 medical 
opinions clearly indicates whether or not the veteran's 
anxiety caused any decrease in earning due to his Alzheimer's 
dementia.  Although the VA neurologist stated that anxiety 
can contribute to impaired cognitive functioning in 
individuals with Alzheimer's disease, he was clearly 
referring to individuals with anxiety and Alzheimer's disease 
in general, not specifically to this veteran.  Further, the 
neurologist's use of "can" also implies the negative "can 
not."  The Court has repeatedly held that a medical opinion 
using such language, without supporting clinical data or 
other rationale, is simply too speculative to provide the 
degree of certainty required for medical nexus evidence.  
Obert v. Brown, 5 Vet. App. 30 (1993); see also Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 
11 Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 185 
(1999).  Moreover, the Court has also held that, where a 
physician is unable to provide a definite causal connection, 
the opinion constitutes what may be characterized as "non-
evidence".  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  Therefore, the Board accords both of the 
December 1999 opinions no probative weight concerning the 
issue of aggravation.  

Weighing all of the medical evidence in this case, the Board 
finds that it does not provide the required nexus between the 
veteran's service-connected anxiety reaction and his 
Alzheimer's disease to establish aggravation.  The 
preponderance of the evidence is against the appellant's 
claim.  

Accordingly, the Board concludes that service connection is 
not established for Alzheimer's disease as secondary to the 
veteran's service-connected anxiety reaction, including by 
way of aggravation.  The claim must therefore be denied.  

C. Special Monthly Compensation

If a veteran has a single service-connected disability rated 
as 100 percent disabling, he is entitled to compensation 
benefits at the "housebound" rate if he:

(1)  has additional service-connected disability or 
disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems; or

(2)  is "permanently housebound" by reason of service-
connected disability or disabilities.  

38 U.S.C.A. §§ 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2007).  The "permanently housebound" requirement is met 
when the veteran is substantially confined, as a direct 
result of service-connected disabilities, to his dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  

A higher level of compensation is payable to eligible 
veterans who, by reason of service-connected disability, 
require the regular aid and attendance of another person.  
See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) 
(2002).  The following criteria are accorded consideration in 
determining the need for aid and attendance:

(1) the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and 
presentable;

(2) the frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of 
the particular disability cannot be done without aid;

(3) the inability of the veteran to feed himself through 
loss of coordination of his upper extremities or through 
extreme weakness;

(4) the inability of the veteran to attend to the wants 
of nature; or

(5) the presence of incapacity, either physical or 
mental, which requires care or assistance on a regular 
basis to protect the veteran from hazards or dangers 
incident to his daily environment.

See 38 C.F.R. § 3.352(a).  

Under applicable regulations, "bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the veteran remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  Rather, the 
particular personal functions which the veteran is unable to 
perform are to be considered in connection with his condition 
as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  Id.  

In the present case, there is no dispute that the veteran was 
"housebound" during the final years leading to his death, 
or that he required regular aid and attendance.  The record 
clearly shows, for example, that he was confused, 
disoriented, incontinent, could not feed or bathe himself, 
needed help with all activities of daily living, and, 
ultimately, was bed bound prior his death.  

However, as noted previously, the veteran, in addition to his 
service-connected anxiety reaction, suffered from a severe, 
non-service-connected Alzheimer's dementia prior to his 
death.  The evidence also shows that he had other disabling, 
non-service-connected conditions prior to death, including 
dysphagia, hypothyroidism, glaucoma, and chronic back pain.  

Based on a review of the relevant evidence in this case, the 
Board is unable to conclude that the veteran's housebound 
status and/or his need for regular aid and attendance can 
properly be attributed to his service-connected anxiety 
reaction.  Simply put, there is no sound evidentiary basis in 
the available record to support such a finding. As noted 
previously, a December 1999 VA report indicates that the 
veteran's anxiety disorder contributed no more than 50 
percent of his overall functional deficit.  The weight of the 
evidence is against the appellant's claim for SMC, for 
purposes of accrued benefits, and must be denied.  

D.  TDIU

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) 
(2004).  Under that regulation, total disability ratings for 
compensation can be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities:  Provided that, if there is only one 
such disability, the disability must be ratable at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

In the present case, the percentage requirements of the 
regulation have not been satisfied.  The veteran's only 
service-connected disability, anxiety reaction, is rated 50 
percent disabling.  Consequently, there can be no schedular 
award of TDIU under 38 C.F.R. § 4.16(a).  

Failure to satisfy these percentage standards is not an 
absolute bar to an award of TDIU, however.  Under 38 C.F.R. § 
4.16(b), if a veteran is shown to be unemployable by reason 
of service-connected disabilities, but fails to meet the 
percentage standards in § 4.16(a), the case must be submitted 
to the Director of the VA Compensation and Pension Service 
for extraschedular consideration.  

The Board has considered whether the appellant's claim should 
be submitted for extraschedular consideration, and has 
concluded that submission is not warranted.  It is not 
disputed that the veteran was unemployable prior to his 
death.  However, as noted previously, the veteran suffered 
from a severe, non-service-connected Alzheimer's dementia 
prior to death, as well as other disorders, and a December 
1999 VA report indicates that the veteran's service-connected 
anxiety disorder contributed no more than 50 percent of his 
overall functional deficit.  Submission for extraschedular 
consideration is not indicated, and the claim must be denied.  

II.  Duty to notify and duty to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a December 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate her 
claim for accrued benefits, and of her and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the December 
2004 notice was not sent until after the AOJ's initial 
decision on the appellant's claim.  However, the Board finds 
that any defect with respect to the timing of the notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing.  Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity, including at a hearing, to participate 
effectively in the processing of her claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to her claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled. During the hearing held before the 
undersigned at the RO in April 2005, the appellant indicated 
that she had no additional documentary evidence to submit for 
the record.  Further, it appears that all evidence actually 
or constructively before VA at the time of the veteran's 
death has been assembled.  No further development action is 
necessary.  


ORDER

Service connection for a psychiatric disorder other than 
anxiety reaction, for purposes of accrued benefits, is 
denied.

Special monthly compensation, based on the need for regular 
aid and attendance or on account of being housebound, for 
purposes of accrued benefits, is denied.

TDIU, for purposes of accrued benefits, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


